Case: 20-20583     Document: 00516153957         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 4, 2022
                                  No. 20-20583
                                                                      Lyle W. Cayce
                                                                           Clerk
   Charles E. Foerster,

                                                           Plaintiff—Appellant,

                                       versus

   Austin Bleess; City of Jersey Village,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1782


   Before Jones, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Charles Foerster is the former Chief of Police in the City of Jersey
   Village, Texas. He filed claims against the City and its manager, alleging
   violations of his federal and state constitutional rights because he was fired
   for speaking out about potential wrongdoing. The district court granted the
   Defendants’ motions for judgment on the pleadings. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20583      Document: 00516153957          Page: 2   Date Filed: 01/04/2022




                                    No. 20-20583


                    FACTS AND PROCEDURAL HISTORY
          Because we are reviewing a judgment that the plaintiff’s pleadings
   were insufficient, the following is a summary of the complaint’s version of
   the relevant events. Charles Foerster served as the Chief of Police for Jersey
   Village, Texas from 2010 until he was fired in 2019. In July 2018, Mark
   Zatzkin, then a city policeman, gave Foerster a memorandum describing the
   alleged circumstances of the 2008 termination of James Singleton from the
   police force. In May 2018, Singleton had been elected to the city council.
   Foerster showed the memorandum to the Jersey Village City Manager,
   Austin Bleess. Bleess read the memorandum, returned it to Foerster, and
   stated: “I don’t want this, and if this memo ever finds its way to the public,
   you’ll be terminated.”
          In September 2019, Zatzkin became the subject of an internal affairs
   investigation after an alleged violation of police department policies. The
   investigation recommended that Zatzkin be demoted and placed on
   probation. After being informed of the recommendations, Zatzkin told
   Foerster he would show his 2018 memorandum to Singleton to prevent any
   disciplinary action. Foerster received Zatzkin’s appeal of the investigation
   results, denied the appeal, and upheld the recommended discipline.
          A few days later, city councilmember Singleton posed questions to
   another police officer about the incident leading to Zatzkin’s discipline. That
   officer told Foerster about the inquiry; separately, Bleess reversed the
   disciplinary actions against Zatzkin. The same day, Foerster informed Bleess
   that Singleton potentially was violating a provision of the Jersey Village City
   Charter that prohibits members of the City Council from interfering in hiring
   and firing decisions.      See Jersey Village, Tex., Code of
   Ordinances, part 1, art. II § 2.08.




                                         2
Case: 20-20583      Document: 00516153957           Page: 3    Date Filed: 01/04/2022




                                     No. 20-20583


          Two days after that, Foerster emailed Bleess, claiming Zatzkin
   blackmailed Singleton, causing Singleton to interfere in Zatzkin’s personnel
   matter.   Bleess suspended Foerster two days later, listing numerous
   criticisms of Foerster’s job performance dating back more than a year. While
   at his home the next day on suspension, Foerster used his personal email
   account to contact the Mayor and selected members of the City Council
   about the alleged blackmailing and violations of the City Charter. His email
   included both a copy of the Zatzkin memorandum allegedly used to blackmail
   Singleton and Foerster’s original email to Bleess, discussing his theory on the
   City Charter violation. Bleess fired Foerster on October 25, 2019.
          Foerster filed this action in Texas state court, alleging violations of his
   free speech rights protected by the First Amendment to the United States
   Constitution, under 42 U.S.C. § 1983, and by article 1, section 8 of the Texas
   Constitution. The defendants filed an answer and removed the case to the
   United States District Court, Southern District of Texas. Shortly thereafter,
   the defendants filed Rule 12(c) motions for judgment on the pleadings, which
   the district court granted. Foerster timely appealed.


                                  DISCUSSION
          An appeal from a judgment on the pleadings in favor of defendants
   requires us to accept the complaint’s well-pled factual allegations as true. See
   Bosarge v. Mississippi Bureau of Narcotics, 796 F.3d 435, 439 (5th Cir. 2015).
   In our de novo review of the grant of a Rule 12(c) motion, we consider “the
   contents of the pleadings, including attachments thereto.”            Id. at 440
   (quoting Brand Coupon Network, LLC v. Catalina Mktg. Corp., 748 F.3d 631,
   635 (5th Cir. 2014)). Attachments to a defendant’s motion to dismiss are
   considered part of the pleadings if the plaintiff refers to them in the complaint
   and those attachments are central to the claim. Id. Where attachments to a




                                           3
Case: 20-20583      Document: 00516153957           Page: 4     Date Filed: 01/04/2022




                                     No. 20-20583


   defendant’s motion supplement the complaint, they may be considered;
   where they conflict with claims in the complaint, they are excluded because
   of the “presumption of truth” given to the complaint at this stage of
   litigation. See id. at 440–41 (citations omitted). To withstand a motion to
   dismiss under Rule 12(c), the complaint must contain enough factual
   allegations, accepted as true and “view[ed] . . . in the light most favorable to
   the plaintiff” to constitute a claim for relief which is plausible on its face.
   Bosarge, 796 F.3d at 439.
          Foerster alleges violations of his free speech rights under the First
   Amendment and the Texas Constitution. In his petition filed in state court,
   not amended after removal, the claim of a violation of the First Amendment
   and of similar protections under the Texas Constitution was described this
   way: “Plaintiff engaged in protected speech as a citizen concerning a matter
   of public concern when he went outside of his chain of command and his job
   responsibilities to report to the city council and the mayor that a member of
   the city council had likely been blackmailed and violated the city charter in
   response to that blackmail.” Because he was suspended when he spoke,
   Foerster asserts he had “no official duties” and “it is impossible” he was
   acting within the scope of his job. The City and Bleess respond that
   Foerster’s speech was made in his capacity as police chief because he was
   participating in an internal personnel matter. In that regard, they view the
   speech as unprotected.
          I. First Amendment claims
          “‘[A] State cannot condition public employment on a basis that
   infringes the employee’s constitutionally protected interest in freedom of
   expression.’”    Garcetti v. Ceballos, 547 U.S. 410, 413 (2006) (quoting
   Connick v. Myers, 461 U.S. 138, 142 (1983)). This dispute requires us engage
   in a bipartite analysis of Foerster’s constitutionally protected interests. First,




                                           4
Case: 20-20583      Document: 00516153957          Page: 5    Date Filed: 01/04/2022




                                    No. 20-20583


   we must determine if Foerster spoke “as a citizen on a matter of public
   concern.” Gibson v. Kilpatrick, 773 F.3d 661, 666 (5th Cir. 2014). If not, then
   no constitutional protections are afforded to his speech. If so, then we
   proceed to the second part of the analysis and consider “whether the
   government employer had a constitutionally sufficient justification for
   punishing the employee for his speech by balancing the interest in allowing
   the speech against the interest in penalizing it.” Id. at 666–67.
          The two-part inquiry reflects the circumstances confronting the
   government as an employer. “When a public employee speaks pursuant to
   employment responsibilities, . . . there is no relevant analogue to speech by
   citizens who are not government employees.” Garcetti, 547 U.S. at 424.
   Deciding if “a statement is made as an employee or as a citizen is a question
   of law.” Graziosi v. City of Greenville, 775 F.3d 731, 736 (5th Cir. 2015).
          The primary question here is whether Foerster was speaking as a
   government employee or a private citizen when he made his report to the
   mayor and city council. See Gibson, 773 F.3d at 667. To decide if a public
   employee is speaking as an employee or as a private citizen on a matter of
   public concern, we analyze whether the person spoke “pursuant to [his]
   official duties.” Hurst v. Lee Cnty., 764 F.3d 480, 484 (5th Cir. 2014). Our
   “inquiry is a practical one.” Gibson, 773 F.3d at 667 (quoting Garcetti, 547
   U.S. at 424). In conducting this fact-intensive analysis, we have considered
   the relationship between the speech and the employee’s job, whether the
   speech was made up the chain of command, and whether the speech resulted
   from special knowledge acquired as an employee. See id. at 667–68, 670.
   None of these factors are dispositive.
          In classifying Foerster’s speech, we first consider the relationship of
   his speech to the managerial responsibilities he had as police chief. Faced
   with the possibility that a subordinate officer was improperly using




                                            5
Case: 20-20583      Document: 00516153957          Page: 6   Date Filed: 01/04/2022




                                    No. 20-20583


   embarrassing information about a city councilmember, Foerster reported his
   concerns to his direct supervisor, city manager Bleess. This undercuts
   Foerster’s claim. First, his initial report was made due to his role as a
   department head. See Williams v. Dallas Indep. Sch. Dist., 480 F.3d 689, 694
   (5th Cir. 2007) (holding speech related to, but not required by, a job is
   unprotected). These concerns related to his managerial duties as police
   chief; indeed, his initial email described Singleton’s contact with Foerster’s
   subordinates as “incidents [that] can paralyze an entire workforce.” Second,
   this initial speech was directly within the chain of command. See Davis v.
   McKinney, 518 F.3d 304, 316 (5th Cir. 2008) (holding that speech within “the
   chain of . . . reporting responsibilities” was made as an employee and thus
   unprotected). As in Garcetti, Foerster believed a legal problem existed and
   he conveyed his concerns to his supervisor. See Garcetti, 547 U.S. at 414.
   Here, too, the dispositive factor is that Foerster’s “expressions were made
   pursuant to his duties” as police chief. Id. at 421.
          We acknowledge that Foerster’s claims in this litigation focus on his
   later communications with the city council and the mayor, as opposed to the
   initial reports to his supervisor Bleess. As we will explain, though, there is
   no reason for us to enter the analytical labyrinth of the statutes and
   ordinances relevant to the structure of city governance in Jersey Village in
   order to decide whether he exited his chain of command.
          Our various precedents analyzing “mixed” chain of command speech
   like that at issue here could be seen as being in some tension. At least one of
   our decisions suggest that when speech is made “to persons outside the work
   place in addition to raising them up the chain of command at his workplace,
   then those external communications are ordinarily not made as an employee,
   but as a citizen.” Davis, 518 F.3d at 313. Subsequent cases, though, after
   acknowledging that Davis stated what would “ordinarily” be the case, held
   that “no single fact or factor” was controlling. See Gibson, 773 F.3d at 670.



                                          6
Case: 20-20583      Document: 00516153957           Page: 7    Date Filed: 01/04/2022




                                     No. 20-20583


   Gibson also suggested that some reporting to an “outside agency” may still
   be unprotected if that agency is “the most appropriate entity to which to
   report the misconduct.” Id.
          Two recent cases have stressed that employee speech, made within or
   outside the chain of command and which would otherwise be unprotected
   from being the basis for discipline, is not transformed into protected speech
   simply by continuing to express those same concerns to certain external
   parties. Corn v. Mississippi. Dep’t of Pub. Safety, 954 F.3d 268, 278 (5th Cir.
   2020); Anderson v. Valdez, 913 F.3d 472, 478 (5th Cir. 2019). If the employer
   could discipline the employee for the “initial speech,” the employee cannot
   “escape the discipline of his employer for breach of his employee duties by
   going public with the same speech.” Anderson, 913 F.3d at 479.
          Corn is particularly instructive.      There, two employees of the
   Mississippi Department of Public Safety claimed they were fired for
   reporting an internal investigation into police officers’ issuing of non-existent
   traffic violations. Id. at 272. Though the initial reports were within the
   employees’ chain of command, eventually they reported to the National
   Highway Traffic Safety Administration, a federal agency. Id. We rejected
   the First Amendment retaliation claims. The initial reports were clearly
   related to their job duties, which militated against a finding that the speech
   was protected. Id. at 277 (citing Davis, 518 F.3d at 312). Their subsequent
   report to the federal agency was “simply a continuation of unprotected
   speech.” Id. at 278 (citing Anderson, 913 F.3d at 478 & n.24). We concluded
   that because the initial speech occurred within the hierarchy of their
   employer, “the similar external speech that trails [was] also unprotected as
   it track[ed] internal complaints.” Id.
          The same is true here. Foerster began the complaint process with
   Bleess, his direct supervisor. His criticisms were spelled out explicitly:




                                            7
Case: 20-20583      Document: 00516153957          Page: 8    Date Filed: 01/04/2022




                                    No. 20-20583


   Singleton’s alleged meddling was undermining his workforce and their ability
   to do their jobs. When he was rebuffed, he contacted the mayor, several
   councilmembers, and again Bleess in order to rebut criticisms of his job
   performance. Some of those individuals may have been outside his chain of
   command, but we do not need to decide if that is so. The substance of those
   emails was a continuation of the original complaints to Bleess that
   Singleton’s involvement was interfering with Foerster’s ability to manage his
   officers. Further, the email was a direct response to Bleess’s criticisms of
   Foerster’s job performance, including the Singleton incident, and it related
   directly to the performance of Foerster’s duties. Indeed, Foerster invoked
   his “26 years of law enforcement” to support his argument that Singleton’s
   actions had a negative impact on the force.
          In categorizing Foerster’s actions, we conclude he never acted as a
   private citizen but instead was seeking within the structure of city
   government to perform his official duties in the most effective way he could.
          We are not persuaded by Foerster’s reliance on our decision in
   Charles v. Grief, 522 F.3d 508 (5th Cir. 2008). There, an employee of the
   Texas Lottery Commission alleged that he had suffered retaliation for raising
   concerns about racial discrimination to members of the Texas legislature. Id.
   at 510. We held that his First Amendment claims were not foreclosed
   because he ignored “the normal chain of command” and his speech was “not
   made in the course of performing or fulfilling his job responsibilities.” Id. at
   514. Indeed, we held that his speech was “not even indirectly related to his
   job.” Id. The same cannot be said for Foerster’s speech in this case.
          Foerster also argues his speech is protected because he sought to
   report public malfeasance, relying on Lane v. Franks, 573 U.S. 228 (2014).
   Lane presented the narrow question of “whether public employees may be
   fired . . . for providing truthful subpoenaed testimony outside the course of




                                          8
Case: 20-20583     Document: 00516153957            Page: 9   Date Filed: 01/04/2022




                                     No. 20-20583


   their ordinary job responsibilities.” Id. at 235. The Supreme Court’s answer
   was narrow as well: “Truthful testimony under oath by a public employee
   outside the scope of his ordinary job duties is speech as a citizen for First
   Amendment purposes.” Id. at 238. We later stated that “Lane thus relied
   upon an independent legal obligation to tell the truth.” Gibson, 773 F.3d at
   669–70. Foerster presents no such claim here. He was not called before any
   court; there is no evidence of an ongoing investigation into wrongdoing in
   Jersey Village. Unlike in Lane, Foerster’s ordinary job responsibilities
   included maintaining order and morale in his department.
          Foerster also contends he must have been speaking as a private citizen
   because he was suspended at the time he spoke, and therefore he had no job
   duties. He cites our court’s holding in Anderson v. Valdez, 913 F.3d 472 (5th
   Cir. 2019), for the proposition that a severed employee has no job duties. A
   suspended employee is still an employee, though, a point that Foerster does
   not dispute.   We conclude that the caselaw we have discussed regarding
   public employees fully applies.
          Though we conclude no relief can be granted under the First
   Amendment, we acknowledge that a troubling set of facts is before us. The
   conduct that led to Foerster’s termination was hardly misconduct; indeed, it
   was a reporting of what Foerster thought were improper actions of others.
   Still, the “government entity has broader discretion to restrict speech when
   it acts in its role as employer.” Garcetti, 547 U.S. at 418. We need not
   consider the validity of the other grounds Bleess described for Foerster’s
   termination, which a fact finder might conclude were pretextual. It is
   sufficient for us to deny the First Amendment claim on the basis that
   Foerster’s reporting of alleged malfeasance stemmed from a workplace
   personnel matter. Garcetti plainly forecloses First Amendment retaliatory
   claims when they stem from speech made “pursuant to [a person’s] official
   duties.” Id. at 421. Foerster’s claims under the First Amendment fail.



                                          9
Case: 20-20583     Document: 00516153957               Page: 10   Date Filed: 01/04/2022




                                        No. 20-20583


          II. Texas constitutional claims
          Foerster brings the same claims under the Texas Constitution. This
   is the relevant sentence of the Texas Constitution: “Every person shall be at
   liberty to speak, write or publish his opinions on any subject, being
   responsible for the abuse of that privilege; and no law shall ever be passed
   curtailing the liberty of speech or of the press.” Tex. Const. art. I, § 8.
          Foerster asserts that the state constitution provides more protection
   to his speech than does the First Amendment. That general premise finds
   support in a few Texas Supreme Court opinions stating that the free-speech
   clause of the state constitution may be broader than the First Amendment.
   See Ex parte Tucci, 859 S.W.2d 1, 5 (Tex. 1993); Davenport v. Garcia, 834
   S.W.2d 4, 8–9 (Tex. 1992). That court has also held, though, that unless the
   party asserting heightened protection can provide an explanation anchored
   in the state constitution for why that is so, the state constitution’s free-speech
   rights will be interpreted identically to those in the First Amendment:
                  Here, Barber has not articulated any reasons based on
          the text, history, and purpose of Article I, section 8 to show
          that its protection of noncommercial speech is broader than
          that provided by the First Amendment under the
          circumstances presented. Accordingly, we decline to hold that
          the Texas Constitution affords Barber greater rights than does
          the First Amendment
   Texas Dep’t of Transp. v. Barber, 111 S.W.3d 86, 106 (Tex. 2003).
          Foerster provides neither caselaw nor his own articulation of the
   “text, history, and purpose” of the state constitution to support broader
   protections to his speech in this context. Id. Foerster’s claims under the
   state constitution therefore fail.




                                            10
Case: 20-20583        Document: 00516153957        Page: 11   Date Filed: 01/04/2022




                                    No. 20-20583


          III. The City’s liability under Monell
          Foerster also alleged the City’s liability under Monell v. Department of
   Social Services of the City of New York, 436 U.S. 658 (1978), because it
   “officially adopted and promulgated the decision to terminate Foerster” and
   that decision was made by Bleess, to whom the City had delegated
   policymaking authority. To establish a municipality’s liability on such a
   claim, “a plaintiff must show the deprivation of a federally protected right
   caused by action taken pursuant to an official municipal policy.” Hutcheson
   v. Dallas Cnty., 994 F.3d 477, 482 (5th Cir. 2021) (quoting Valle v. City of
   Houston, 613 F.3d 536, 541 (5th Cir. 2010)). Any liability under Monell
   requires a governmental entity to deprive someone of a federally protected
   right. Because we hold Foerster’s First Amendment claims fail, his Monell
   claim fails too.
          AFFIRMED.




                                         11